Title: From Benjamin Walker to Richard Varick, 6 November 1783
From: Walker, Benjamin
To: Varick, Richard


                  
                     Dear Sir
                     Rocky hill 6 Nov. 1783
                  
                  I some time since inclosed to you the Copies up to the 23d of last Month—and fear they were Stolen, with the Eastern Mail, from the Post Office at Princeton I now send you the Copies for the remainder of October & beging of this Month—the General wishes them to be Recorded by the time he gets to West Point—about the 13th or 14th of this Month. Yrs Sincerely
                  
                     Ben. Walker
                  
               